

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE, L.P. [20--] LTIP UNIT AWARD
AGREEMENT
[20--] Time-Based LTIP Units
THIS [20--] LTIP UNIT AWARD AGREEMENT (“Agreement”) is made by and between
Hannon Armstrong Sustainable Infrastructure, L.P., a Delaware limited
partnership (the “Partnership”) and HASI Management HoldCo LLC, a Delaware
limited liability company (the "Company," which in this Agreement is the
"Grantee"), dated as of [----].
WHEREAS, the general partner of the Partnership has determined that it is
appropriate to grant [20--] Time-Based LTIP Units of the Partnership to the
Grantee.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.    Grant of [20--] Time-Based LTIP Units.
The Partnership hereby grants the Grantee [----] [20--] Time-Based LTIP Units of
the Partnership which are each subject to the terms and conditions of this
Agreement and further subject to the provisions of the Amended and Restated
Limited Partnership Agreement of Hannon Armstrong Sustainable Infrastructure,
L.P., a Delaware limited partnership (the “Partnership Agreement”). Capitalized
terms used but not defined herein shall have the respective meanings ascribed
thereto by the Partnership Agreement. To the extent the terms or conditions in
this Agreement conflict with any provision of the Partnership Agreement, the
terms and conditions set forth in the Partnership Agreement shall govern.
2.    Restrictions and Conditions.
The [----] Time-Based LTIP Units awarded pursuant to this Agreement and the
Partnership Agreement shall be subject to the following restrictions and
conditions:
(a)
Subject to clause (c) below, the period of restriction with respect to the
[20--] Time-Based LTIP Units granted hereunder (the "Restriction Period") shall
begin on the date hereof and lapse in accordance with the provisions of Schedule
I attached hereto. Subject to the provisions of the Partnership Agreement and
this Agreement, during the Restriction Period, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber, assign or otherwise dispose of the [20--] Time-Based LTIP
Units awarded under this Agreement (or have such shares attached or garnished).



(b)
Except as provided in the foregoing clause (a), below in this clause (b) or in
the Partnership Agreement, the Grantee shall have, in respect of the [20--]
Time-Based LTIP Units, all of the rights of a partner in the Partnership,
including the right to receive distributions in respect of such [20--]
Time-Based LTIP Units. Unless otherwise provided by the General Partner, the
Grantee shall be entitled to receive any distributions on the [20--] Time-Based
LTIP Units (whether or not then subject to a substantial risk of forfeiture)
which have not been forfeited if and when distributions are made in respect of
Partnership units generally.



(c)
The Company is a special purpose vehicle through which the members of the
Company hold indirect interests in the Partnership. In order to determine
equitably the rights and obligations of the Company and its members with respect
to the grant of [20--] Time-Based LTIP Units to the Company, the General Partner
shall be entitled to take all necessary actions and make any adjustments that
are necessary or advisable to replicate, with respect to the [20--] Time-Based
LTIP Units, the vesting, cancellation, forfeiture or failure to vest that occurs
with respect to any corresponding [20--] Time-Based HoldCo Units. In furtherance
of the foregoing, the [20--] Time-Based LTIP Units shall become vested and
nonforfeitable when, as and if a corresponding number of [20--] Time-Based
HoldCo Units become vested and nonforfeitable in accordance with the terms of
limited liability company agreement of the Company and any applicable Unit Award
Agreement with a member of the Company. Similarly, the [20--] Time-Based LTIP
Units shall be forfeited by the Company without further consideration if and to
the extent that a corresponding number of [20--] Time-Based HoldCo Units are
forfeited by a member of the Company.



3.    Distributions.
Distributions on the [20--] Time-Based LTIP Units shall be paid to Grantee in
accordance with the terms of the Partnership Agreement; provided, however, that
notwithstanding Section 13.02(a)(iv) of the Partnership Agreement, upon a
Liquidating Event, distributions in respect of the [20--] Time-Based LTIP Units
pursuant to Section 13.02(a)(iv) of the Partnership Agreement shall not exceed
the lesser of (i) the amount provided to be distributed in respect of the [20--]
Time-Based LTIP Units under Section 13.02(a)(iv) of the Partnership Agreement
and (ii) the amount that would be distributed in respect of the [20--]
Time-Based LTIP Units under Section 13.02(a)(iv) of the Partnership Agreement if
such provision provided for distribution to the Partners and Assignees in
accordance with their Capital Account balances, after giving effect to all
contributions, distributions and allocations for all periods.


4.     Miscellaneous.
(a)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW
WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

(b)
The General Partner may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the General Partner may in
good faith interpret this Agreement, with such interpretations to be conclusive
and binding on all persons and otherwise accorded the maximum deference
permitted by law, provided that the General Partner's interpretation shall not
be entitled to deference on and after a Change in Control except to the extent
that such interpretations are made exclusively by a General Partner who is
comprised of one or more individuals who served on the Compensation Committee of
the Board of Directors of Hannon Armstrong Sustainable Infrastructure Capital,
Inc. (the "REIT") before the Change in Control and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with the Partnership Agreement, this Agreement or the
administration or interpretation thereof. In the event of any dispute or
disagreement as to interpretation of the Partnership Agreement or this Agreement
or of any rule, regulation or procedure, or as to any question, right or
obligation arising from or related to the Partnership Agreement or this
Agreement, the decision of the General Partner in accordance with the foregoing
provisions of this Paragraph 3(b) shall be final and binding upon all persons.

(c)
All notices hereunder shall be in writing, and if to the Partnership or the
General Partner, shall be delivered to the Partnership or mailed to its
principal office, addressed to the attention of the General Partner; and if to
the Grantee, shall be delivered personally, sent by facsimile transmission or
mailed to the Grantee at the address appearing in the records of the Company.
Such addresses may be changed at any time by written notice to the other party
given in accordance with this Paragraph 3(c).

(d)
Without limiting the Grantee's rights as may otherwise be applicable in the
event of a Change in Control, if the Partnership shall be consolidated or merged
with another corporation or other entity, the Grantee may be required to deposit
with the successor corporation any certificates for the stock or securities or
the other property that the Grantee is entitled to receive by reason of
ownership of [20--] Time-Based LTIP Units in a manner consistent with the
Partnership Agreement, and such stock, securities or other property shall become
subject to the restrictions and requirements imposed under this Agreement and
the Partnership Agreement, and the certificates therefor or other evidence shall
bear a legend similar in form and substance to the legend set forth in the
Partnership Agreement.

(e)
Unless otherwise provided by the General Partner, any shares or other securities
distributed to the Grantee with respect to [20--] Time-Based LTIP Units or
otherwise issued in substitution of [20--] Time-Based LTIP Units shall be
subject to the restrictions and requirements imposed by this Agreement and the
Partnership Agreement, including depositing the certificates therefor with the
Company together with a stock power and bearing a legend as provided in the
Partnership Agreement.

(f)
The failure of the Grantee or the Partnership to insist upon strict compliance
with any provision of this Agreement or the Partnership Agreement, or to assert
any right the Grantee or the Partnership, respectively, may have under this
Agreement or the Partnership Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement or the
Partnership Agreement.

(g)
The Partnership shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding it determines to be required by law.

(h)
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

(i)
This Agreement may be executed in any number of counterparts, including via
facsimile, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

(j)
Except as otherwise provided in the Partnership Agreement, no amendment or
modification hereof shall be valid unless it shall be in writing and signed by
all parties hereto.

(k)
The Grantee is an “accredited investor” as defined under Rule 501 of Regulation
D of the Securities Act of 1933, as amended (the “Securities Act”). Grantee has
duly executed and delivered to the Company an accredited investor questionnaire
in the form attached as Annex A hereto indicating the basis for such
representation. Grantee is capable of evaluating the merits and risks of the
acquisition and ownership of the [20--] Time-Based LTIP Units and has obtained
all information regarding the Partnership (and its applicable affiliates) and
the [20--] Time-Based LTIP Units as Grantee deems appropriate, and has relied
solely upon such information, and Grantee’s own knowledge, experience and
investigation, and those of his, her or its advisors, and not upon any
representations of the Partnership and/or the Company, in connection with its
investment decision in acquiring the [20--] Time-Based LTIP Units. Grantee and
his, her or its professional advisors have had an opportunity to conduct, and
have so conducted if so desired, a due diligence investigation of the
Partnership in connection with the decision to acquire the [20--] Time-Based
LTIP Units and in such regard have done all things as Grantee and they have
deemed appropriate and have had an opportunity to ask questions of and receive
answers from the Partnership and the Company, and have done so, as they have
deemed appropriate.

(l)
The Grantee shall execute the Joinder Agreement attached as Annex B hereto.



(the remainder of the page left intentionally blank)



IN WITNESS WHEREOF, the Partnership and the Grantee have executed this Agreement
as of the day and year first above written.
HASI MANAGEMENT HOLDCO LLC




By:     
Print Name:
Title:     
    
HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE, L.P.,
a Delaware limited partnership
By: Hannon Armstrong Sustainable Infrastructure Capital, Inc., its general
partner


By:__________________________________
Print Name:
Title:     




Schedule I
[Insert terms of Time-Based LTIP Units issuance.]







ANNEX A


ACCREDITED INVESTOR QUESTIONNAIRE


This Questionnaire is being provided as of this __ day of [----] in accordance
with the provisions of that certain “Hannon Armstrong Sustainable
Infrastructure, L.P. [20--] LTIP Unit Award Agreement” dated as of [----] (the
“Agreement”). Unless otherwise defined herein, all capitalized terms have the
meaning set forth in the Agreement.
The undersigned represents and warrants to the Company that it is an “accredited
investor” within the meaning given to such term under Rule 501 of Regulation D
under the Securities Act and has initialed the applicable statement below.
FOR INDIVIDUALS [Entities should complete the section below]
Please check the appropriate description which applies to you.
(a) ______    I am a natural person whose individual net worth, or joint net
worth with my spouse, exceeds $1,000,000. For purposes of this item question,
“net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
securities are purchased, but includes (i) any mortgage amount in excess of the
home’s fair market value and (ii) any mortgage amount that was borrowed during
the 60-day period before the closing date for the sale of securities for the
purpose of investing in the [20--] Time-Based LTIP Units.
(b) ______    I am a natural person who had individual income exceeding $200,000
in each of the last two calendar years and I have a reasonable expectation of
reaching the same income level in the current calendar year.
(c) ______    I am a natural person who had joint income with my spouse
exceeding $300,000 in each of the last two calendar years and I have a
reasonable expectation of reaching the same income level in the current calendar
year, as defined above.
(d) ______    I am a director, executive officer or general partner of the
Partnership, or a director, executive officer or general partner of a general
partner of the Partnership. (For purposes of this question, executive officer
means the president; any vice president in charge of a principal business unit,
division or function, such as sales, administration or finance; or any other
person or persons who perform(s) similar policymaking functions for the
Partnership.)
FOR ENTITIES
Please check the appropriate description which applies to you.
(a)    ______ A bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.
(b)    ______ A broker or dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended.
(c)    ______ An insurance company, as defined in Section 2(13) of the
Securities Act.
(d)    ______ An investment company registered under the Investment Company Act
of 1940 or a business development company, as defined in Section 2(a)(48) of
that act.
(e)    ______ A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.
(f)    ______ A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.
(g)    ______ An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of such act, and the
plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.
(h)    ______ A private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
(i)    ______ A corporation, Massachusetts or similar business trust, or
partnership, or an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, that was not formed for the specific purpose
of acquiring the [20--] Time-Based LTIP Units, and that has total assets in
excess of $5 million.
(j)    ______ A trust with total assets in excess of $5 million not formed for
the specific purpose of acquiring the [20--] Time-Based LTIP Units, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) under the Securities Act.
(k)    ___X__ An entity in which all of the equity owners are accredited
investors and meet the criteria listed for individuals listed above in this
Questionnaire.


Dated as of this __ day of [----].
HASI Management HoldCo LLC,
a Delaware limited liability company


By:    
Name:
Title:


ANNEX B




FORM OF JOINDER AGREEMENT




In consideration of the issuance to the undersigned of [20--] Time-Based LTIP
Units of the Partnership, the undersigned agrees that, as of the date written
below, it shall become a party to the Amended and Restated Limited Partnership
Agreement of Hannon Armstrong Sustainable Infrastructure, L.P., dated as of
April 23, 2013 (as such may have been or may be further amended from time to
time, the “Partnership Agreement”), by and among the Partnership and the persons
signatory therein, and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Partnership Agreement as though an
original party thereto and shall be deemed an additional Partner for purposes
thereof.




Executed as of the _____day of _______, _______.
[20--] Time-Based LTIP Unitholder






__________________________
HASI Management HoldCo LLC


BY:______________________________
MANAGING MEMBER


 
1
 


